Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 1 of 15 PageID #:
                                    4518
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 2 of 15 PageID #:
                                    4519
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 3 of 15 PageID #:
                                    4520
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 4 of 15 PageID #:
                                    4521
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 5 of 15 PageID #:
                                    4522
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 6 of 15 PageID #:
                                    4523
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 7 of 15 PageID #:
                                    4524
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 8 of 15 PageID #:
                                    4525
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 9 of 15 PageID #:
                                    4526
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 10 of 15 PageID #:
                                     4527
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 11 of 15 PageID #:
                                     4528
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 12 of 15 PageID #:
                                     4529
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 13 of 15 PageID #:
                                     4530
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 14 of 15 PageID #:
                                     4531
Case 1:17-cv-00052-IMK-MJA Document 123-6 Filed 07/29/19 Page 15 of 15 PageID #:
                                     4532
